                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MLC INTELLECTUAL PROPERTY, LLC,                    Case No. 19-cv-03345-EMC
                                   8                    Plaintiff,
                                                                                            ORDER FINDING DEFENDANT’S
                                   9             v.                                         MOTION TO DISMISS FIRST
                                                                                            AMENDED COMPLAINT MOOT
                                  10     MICRON TECHNOLOGY, INC., et al.,
                                                                                            Docket No. 78
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Micron Europe has filed a motion to dismiss MLC’s first amended complaint. This motion

                                  14   was filed just a few days before the Court issued its order (1) granting in part and denying in part

                                  15   the motions to dismiss filed by Micron, Micron Semiconductor, and Micron Consumer and (2)

                                  16   finding IM Flash’s motion to dismiss moot. See Docket No. 82 (order).

                                  17           The Court has now reviewed the papers filed by Micron Europe and MLC in conjunction

                                  18   with Micron Europe’s motion to dismiss. It finds that the approach taken with respect to IM

                                  19   Flash’s motion should be taken here. That is, because the arguments made by Micron Europe are

                                  20   the same or at least similar to those raised by the other defendants referenced above, and because

                                  21   MLC will be filing a second amended complaint to address deficiencies, it makes the most sense

                                  22   to find Micron Europe’s motion to dismiss the FAC moot. After MLC files its second amended

                                  23   complaint, all Micron Defendants, including Micron Europe, shall have three weeks to respond to

                                  24   that pleading.

                                  25           Because the defendants are likely to file another round of 12(b)(6) motions and may well

                                  26   have overlapping arguments once again, the Court orders the parties to meet and confer to see

                                  27   whether a single “consolidated” motion to dismiss is possible and a single “consolidated”

                                  28   opposition. The Court is open to altering page limitations if this approach is taken. The Court
                                   1   recognizes that defendants may have arguments unique to them but that does not preclude a

                                   2   consolidated motion to dismiss that addresses overlapping arguments and then goes on to address

                                   3   arguments unique.

                                   4          The hearing on Micron Europe’s motion to dismiss is VACATED.

                                   5          This order disposes of Docket No. 78.

                                   6

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: October 28, 2019

                                  10

                                  11                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  12                                                   United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
